Title: To John Adams from Lloyd Beall, 21 April 1798
From: Beall, Lloyd
To: Adams, John



21 April 1798

At a numerous and respectable meeting of the citizens of George Town, held this twenty first day of April, one thousand seven hundred and ninety eight, agreeably to a previous notice—Colonel Lloyd Beall, Mayor, was appointed chairman—When the following resolutions were unanimously agreed to.
Resolved, That in the opinion of this meeting the Executive of the United States, in their instructions to our Ministers in France afford the most unequivocal evidence of a sincere desire, to promote and perpetuate an honorable peace with the French Republic.
Resolved, That altho’ peace with all nations is justly dear to this Country; Yet that the preservation of its honor and independence is the first national object and ought therefore to be considered infinitely more estimable.
Resolved, That this meeting feel it a duty, to express in the strongest terms, their confidence in the Wisdom, Virtue and Patriotism of the constituted authorities of their Country, their reliance, that at this eventfull period, their deliberations will be influenced by a pure regard to the happiness and prosperity of the nation—And that, whatever difference of opinion may exist amongst us, in regard to our internal and domestic regulations; still, if the necessity of a solemn appeal to arms shou’d be imposed upon us, America, so far from shewing herself a degraded and divided people, will exhibit to the World, an example of Unanimity and Patriotism, not to be exceeded.
Resolved, That the Chairman of this meeting be instructed, to forward to the Representative of this district, a copy of these resolutions, with a request, that he will communicate the same to the President and Congress of the United States.
Signed,
Lloyd Beall, Chairman